Citation Nr: 0913500	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-29 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury.   
 
2.  Entitlement to service connection for residuals of an 
injury involving the left hip and pelvis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from June 2005 to June 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 RO rating decision 
that denied service connection for a right leg disability 
(claimed as residuals of a stress fracture of the right 
tibia) and for left hip and pelvis disabilities (claimed as 
residuals of stress fractures of the left hip and pelvis).  
In March 2008, the Veteran testified at a Board 
videoconference hearing.

While the RO decision appears to have been focused narrowly 
on the question of whether or not the Veteran has stress 
fracture residuals, the Board finds that the Veteran's actual 
claims - that she has residuals of inservice injury, are 
better served by framing the issues more broadly.  
Accordingly, the issues have been recharacterized. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran contends that a fall during service resulted in 
stress fractures or some other injury to the right leg and to 
the left hip and pelvis, which have left her with permanent 
disability.  

The Veteran's service treatment records show that she was 
treated for right leg, left hip, and left pelvis complaints 
on numerous occasions.  She was specifically diagnosed with 
stress fractures of the right tibia, left hip, and left 
pelvis, as well as various other disorders.  For example, a 
July 2005 treatment entry noted that the Veteran complained 
of pain in both knees for one and a half weeks from overuse.  
A diagnosis was not provided.  Another July 2005 entry 
indicated that the Veteran was seen for bilateral knee pain 
for two weeks.  She stated that she had improvement of her 
left knee pain, but not her right knee pain.  The assessment 
was patellar chondromalacia.  

An August 2005 entry noted that in the seventh week of basic 
training, the Veteran developed pain in the left ankle that 
shot up the shin and into the left groin.  It was noted that 
the pain continued to the point that she was limping.  The 
assessment was compression arthralgia, pelvis/hip/femur.  
Another August 2005 entry reported that the Veteran 
complained of left ankle and left leg pain for three weeks 
since twisting her ankle and feeling something pop in her 
leg.  She also complained of right groin pain for one week.  
The assessment was closed stress fracture of the tibia and 
bursitis, right iliopectineal bursa.  A November 2005 entry 
related an assessment of shin splint.  It was unclear which 
leg was referred to in the assessment.  A December 2005 entry 
related an assessment of joint pain, localized in the hip, 
and limb pain.  

The Veteran continued to receive treatment for right leg and 
left hip and pelvis problems.  Numerous subsequent treatment 
entries noted "problems" including shin splints; bursitis; 
compression arthralgia of the pelvis/hip/femur; and patellar 
chondromalacia.  A March 2006 treatment entry related an 
assessment of joint pain, localized in the hip; stress 
fracture, healed; and joint pain, localized in the ankle.  An 
April 2006 entry related an assessment of overuse syndrome.  
The examiner noted that the Veteran currently had a stress 
fracture to the right inferior pubic ramus and tibia.  It was 
also reported that the Veteran had a potential new injury to 
the left inferior pubis ramus.  Another April 2006 entry 
related an assessment of joint pain, localized in the hip, 
bilateral.  On a medical history form at the time of the May 
2006 separation examination, the Veteran checked that she had 
bone, joint, or other deformities, and that she had broken 
bones (cracked or fractured).  She also reported that she had 
stress fractures in the pelvis.  The reviewing examiner 
indicated that the Veteran had stress fractures as well as 
stress fractures of the pelvis, and "left" tibia.  The 
objective May 2006 separation examination report noted that 
the Veteran was status post pelvic, tibial stress fractures.  

Post-service treatment records show treatment for right leg 
and left hip and pelvis complaints.  

A December 2006 VA bones examination report did not indicate 
that the Veteran's claims file was reviewed.  The diagnoses 
included resolved right tibia fracture and resolved left 
pelvis/hip fracture.  

A December 2006 VA orthopedic examination report noted that 
the Veteran's claims file was not sent for review.  The 
diagnoses included notations that the objective data did not 
support a diagnosis for the bilateral hips and that the 
objective data did not support a diagnosis for the right 
knee.  

A January 2008 VA bones examination report related diagnoses 
of stress fractures of the right tibia, left hip and pelvis.  
The examiner commented that according to the Veteran's 
complaints, one would think that there were chronic residuals 
of the stress fractures.  The examiner indicated that, 
however, medical speaking, it would be very unusual for a 
patient to have chronic residuals due to stress fractures 
because stress fractures usually were self limited and 
resolved when activity levels decreased.  The examiner noted 
that the Veteran reported that she did not feel that she ever 
had a bone scan.  He reviewed her records and indicated that 
she did have multiple bone scans, which were how the 
diagnoses of stress fractures were made.  The examiner stated 
hat the Veteran never had frank obvious fractures and, 
therefore, it seemed that it would be very unusual for her to 
have residuals of stress fractures.  The examiner remarked 
that the Veteran had complaints, but no examination 
abnormalities that he could see from the previous stress 
fractures.  The examiner reported that the Veteran did have 
tenderness, but that such was somewhat minimal and could be 
unrelated to her previous history of stress fractures.  The 
examiner went on to suggest that a bone scan be ordered.  

In a March 2008 addendum to the January 2008 VA bones 
examination report, the examiner indicated that the Veteran 
recently underwent a whole body bone scan.  The examiner 
stated that the entire bone scan was symmetrical, 
unremarkable, and negative.  The examiner commented that, 
therefore, it was his conclusion that there were no chronic 
residuals of stress fractures that existed and that the pain 
and symptoms the Veteran was having as described by his 
examination report were unrelated to any previous stress 
fractures and also unrelated to her active duty service.  The 
examiner indicated that he had previously mentioned that 
stress fractures were usually self-limited and did not result 
in a chronic pain syndrome and that he believed such to be 
the case for the Veteran.  The examiner stated that his 
opinion was that there were no chronic residuals from stress 
fractures and that it was supported by her recent bone scan 
which was completely normal.  

The Board observes that the main emphasis of the examiner's 
opinion, noted above, was that the Veteran had no chronic 
residuals from her stress fractures.  The examiner did state 
that the Veteran's pain and symptoms were unrelated to her 
active duty service.  The Board notes, however, that it is 
unclear whether the examiner was actually addressing any 
other possible condition, such as bursitis, chondromalacia, 
and shin splints that were also diagnosed in service.  The 
Board also observes that at the March 2008 Board hearing, the 
Veteran testified that she has continued to receive treatment 
for right leg and left hip and pelvis complaints.  

Given the circumstances, the Board observes that the Veteran 
should be afforded another VA examination with an etiological 
opinion after a review of the entire claims folder, as to her 
claims for service connection for residuals of a right leg 
injury and residuals of an injury involving the left hip and 
pelvis, that specifically addresses whether she has any 
current diagnosed right leg, left hip, or left pelvis, 
disabilities that are related to service.  Such an 
examination should be accomplished on remand.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Additionally, as noted above, at the March 2008 Board 
hearing, the Veteran testified that she had received VA 
treatment for her claimed right leg disability and left hip 
and pelvic disabilities subsequent to November 2007, the date 
of the most recent treatment reports in the claims file.  She 
specifically stated that she was treated at the Greenville, 
South Carolina VA Outpatient Clinic and the Spartanburg, 
South Carolina Outpatient Clinic VA Outpatient Clinic.  As 
there are possible further VA treatment records that may be 
pertinent to the Veteran's claims, they should be obtained.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992); 38 C.F.R 
3.159(c).  

Accordingly, these issues are REMANDED for the following:  

1.  Obtain copies of the Veteran's VA 
treatment records, which are not already 
in the claims folder, concerning her 
claimed right leg and left hip and pelvis 
problems, and dated since November 2007, 
from the Greenville, South Carolina VA 
Outpatient Clinic and the Spartanburg, 
South Carolina VA Outpatient Clinic.  

2.  Ask the Veteran to identify all other 
medical providers who have treated her 
for right leg and left hip and pelvis 
problems since November 2007.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
likely etiology of any claimed right left 
disability and left hip and pelvis 
disabilities.  The claims folder must be 
provided to and reviewed by the examiners 
in conjunction with the examinations.  
The examiners should diagnose all current 
right leg disabilities and all 
disabilities involving the left hip and 
pelvis.  Based on a review of the claims 
file, examination of the Veteran, and 
generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any current diagnosed right leg 
disabilities and left hip and pelvis 
disabilities, are etiologically related 
to any aspect of the Veteran's period of 
service.  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a right leg disability and 
for left hip and pelvis disabilities.  If 
any benefit sought remains denied, issue a 
supplemental statement of the case to the 
Veteran and her representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

